Title: From John Adams to the Marquis of Carmarthen, 28 June 1787
From: Adams, John
To: Carmarthen, the Marquis of


          
            My Lord
            Grosvenor Square June 28. 1787.
          
          I have the Honour to inclose to Your Lordship, an authenticated Copy of a Resolution of Congress of the third of May, relative to Phineas Bond Esquire, His Majestys Consul in the States of New York, New Jersey, Pensylvania Delaware and Maryland. Congress being desirous, on this and every other occasion to manifest their Disposition to cultivate a friendly Correspondence with Great Britain, have received Mr Bond in his Capacity of Consul, although no Treaty or Convention subsists, between the two Countries, whereby either have a Right to establish Consuls in the other. As yet Congress have not received any Commissaries for Commercial Affairs, and they think it most prudent not to receive them from any Nation, untill their Powers Shall have been previously ascertained by Agrement, lest, as those Appointments are seldom made, and both

Parties may not have precisely the Same Ideas of the Extent of the Powers and Priviledges annexed to them, disagreable questions and discussions might and probably would otherwise take Place on those delicate Subjects.
          your Lordship will be pleased to Submit these Reasons to his Majesty, and to assure him, that Congress regret the Objections. which oppose their complying with his Wishes in this Instance: but that they are ready to join with his Majesty, in Such Agreements or Conventions, as may be neccessary to remove them, and which may also tend to promote and establish a friendly and Satisfactory commercial Intercourse, between the two Countries.
          With great Respect, I have the Honour, to be / My Lord, your Lordships most obedient / and most humble Servant
          
            John Adams.
          
        